  Case 1:17-cv-02751-LTB Document 26 Filed 05/07/19 USDC Colorado Page 1 of 1

Appellate Case: 18-1253    Document: 010110165171        Date Filed: 05/07/2019           Page: 1
                     Supreme Court of the United States
                            Office of the Clerk
                        Washington, DC 20543-0001
                                                                     Scott S. Harris
                                                                     Clerk of the Court
                                                                     (202) 479-3011
                                         May 6, 2019


   Clerk
   United States Court of Appeals for the Tenth
   Circuit
   Byron White Courthouse
   1823 Stout Street
   Denver, CO 80257


         Re: John Patrick Fletcher
             v. Inmate Bank, et al.
             No. 18-9145
             (Your No. 18-1253)


   Dear Clerk:

         The petition for a writ of certiorari in the above entitled case was filed on April
   18, 2019 and placed on the docket May 6, 2019 as No. 18-9145.




                                           Sincerely,

                                           Scott S. Harris, Clerk

                                           by

                                           Clayton Higgins
                                           Case Analyst
